


Exhibit 10.2

 

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

EMPLOYEE LEASING AGREEMENT

 

This Employee Leasing Agreement (this “Agreement”) is entered into by and
between Emmis Operating Company, an Indiana corporation (“Emmis”) and MediaCo
Holding Inc., an Indiana corporation (“Mediaco”), effective as of November 25,
2019.  Emmis and Mediaco shall sometimes be referred to individually as a
“Party” and together as the “Parties”.

 

WHEREAS, Emmis has sold its radio stations, WBLS-FM and WQHT-FM, in New York,
NY, including the business operations and radio licenses (the “Stations”) to
Mediaco as of the date hereof pursuant to a Contribution and Distribution
Agreement among Emmis Communications Corporation (the direct parent of Emmis),
Mediaco and SG Broadcasting LLC dated as of June 28, 2019 (the “Contribution
Agreement”); and

 

WHEREAS, in connection with the aforementioned sale, Mediaco and Emmis are
entering into a Management Agreement pursuant to which Emmis shall provide
certain management and oversight of the Stations and the Stations’ employees
(the “Management Agreement”); and

 

WHEREAS, Mediaco desires to lease from Emmis the Stations’ existing personnel
who are employees of Emmis pursuant to the terms and conditions of this
Agreement.  Accordingly, the parties agree as follows:

 

1.             Lease of Employees.  During the Term (as defined below), Mediaco
shall lease from Emmis the employees set forth on Exhibit A (such employees,
together with any replacement employees to those on Exhibit A and any other
subsequently hired employees to which Mediaco has consented, the “Leased
Employees”) to perform the certain services for Mediaco as reasonably requested
by, and at the direction of, Mediaco (the “Services”), consistent with the terms
of the Management Agreement.  Leased Employees shall exclusively dedicate their
full time and attention to the Services to the extent consistent with each
Leased Employee’s past practice, except with respect to any Leased Employee who
at Emmis’ cost will continue to provide support to Emmis’ operations other than
the Stations, consistent with past practice and not to unreasonably interfere
with any such Leased Employee’s services to the Stations (any such support, the
“Support Services”).

 

2.             Term.  The initial term of this Agreement shall commence on the
date hereof and shall continue through 11:59 p.m. on December 31, 2020, provided
that at any time beginning on October 1, 2019, Mediaco may terminate this
Agreement on no less than three (3) months’ prior notice and Emmis may terminate
this Agreement if Emmis ceases to be responsible for managing the employees at
the Stations under the Management Agreement.  Beginning on January 1, 2021, the
term of this Agreement shall automatically renew for six (6) month periods
unless, beginning on October 1, 2020, either party gives the other notice of
non-renewal at least three (3) months prior to the expiration of the
then-current term.  Either party may extend the effective date of any
non-renewal, expiration or termination of this Agreement (other than a
termination by Emmis due to no longer managing Station employees under the
Management Agreement) for up to ninety (90) days in the event Mediaco benefit
plans are not in place on the original effective date of termination.  The
period for which this Agreement is in effect shall hereinafter be referred to

 

--------------------------------------------------------------------------------



 

as the “Term.” Either party may terminate this Agreement for cause, effective
upon notice to the other party (the “Defaulting Party”), if the Defaulting
Party:

 

(a)(i) materially breaches this Agreement, and such breach is incapable of cure;
or (ii) with respect to a material breach capable of cure, the Defaulting Party
does not cure such breach within [***] after receipt of notice of such breach.

 

(b)(i) becomes insolvent or admits its inability to pay its debts generally as
they become due; (ii) becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law, which is
not fully stayed within [***] or is not dismissed or vacated within [***] after
filing; (iii) is dissolved or liquidated or takes any corporate action for such
purpose; (iv) makes a general assignment for the benefit of creditors; or
(v) has a receiver, trustee, custodian, or similar agent appointed by order of
any court of competent jurisdiction to take charge of or sell any material
portion of its property or business.

 

3.             Reimbursement.

 

(a)           During the Term, Mediaco shall promptly reimburse Emmis for all
costs and expense directly attributable to the Leased Employees for their
performance of the Services in an amount equal to Emmis’ actual out-of-pocket
cost incurred in connection with the provision of the Services by the Leased
Employees, which reimbursement shall include without limitation the Leased
Employees’ salary and/or hourly wages earned for the performance of the Services
(reduced by an amount appropriately reflective of the time spent by any Leased
Employee on Support Services), bonuses awarded at the discretion and
recommendation of Mediaco for the performance of the Services and/or as set
forth in a written employment agreement (if any), and Emmis’ actual
out-of-pocket cost incurred in connection with benefits (including the actual
out-of-pocket expense of any self-insured health claims (less any stop loss
reimbursements received by Emmis), workers’ compensation expenses, unemployment
compensation expenses, severance expenses, and the employer portion of premiums
and administrative fees under all benefits provided, including self-insured
health coverage, life insurance coverage and long-term disability coverage),
employer portion of employment taxes, costs associated with certain Leased
Employees’ authorizations to live and work in the United States), and other
expense reimbursement (including out-of-pocket expenses attributable to claims
involving Leased Employees, unless the allegations relate primarily to the
conduct of employees of Emmis or any Affiliate thereof who are not Leased
Employees, but solely with respect to conduct that occurred during the Term and
is not subject to indemnity by Emmis under Section 7(c)), all such amounts to be
scheduled in advance to the extent practicable.  For the avoidance of doubt,
Emmis shall not be entitled to receive from Mediaco reimbursement for (i) any
wages, benefits costs or expenses of Emmis employees who are not Leased
Employees, (ii) any out-of-pocket expenses incurred by Emmis in the conduct of
those portions of Emmis’ business that are not related to Mediaco, (iii) any
payments or benefits triggered by or otherwise relating to the transactions
contemplated by this Agreement, the Management Agreement or the Contribution
Agreement, including without limitation the vesting, funding, or settlement of
any equity or equity-based compensation and any bonus paid in connection with
this transaction, including such items referenced in Section 5.21(j) of the
Contribution Agreement or (iv) any reimbursement for any

 

2

--------------------------------------------------------------------------------



 

withdrawal liability incurred or triggered by Emmis or its ERISA Affiliates (as
defined in the Contribution Agreement) under ERISA (as defined in the
Contribution Agreement) including any contingent or secondary withdrawal
liability to any “multiemployer plan” (as defined in Section 3(37) of ERISA) (a
“Multiemployer Plan”), but shall be entitled to reimbursement for any
out-of-pocket costs incurred by Emmis with respect to Leased Employees that are
incremental to the costs and expenses Emmis would otherwise incur with respect
to its employees who are not Leased Employees (e.g., pro rata share of health
and employer’s liability insurance).

 

(b)           With respect to payroll, Emmis shall invoice Mediaco on the second
business day before the date bi-weekly payroll is drawn from Emmis’ bank account
and Mediaco shall wire such amount to Emmis before the end of the following
day.  With respect to other employee costs during the Term, including but not
limited to health care costs, Emmis shall invoice Mediaco on the first Business
Day of the month for the amounts incurred with respect to the Leased Employees
in the prior month(s), and Mediaco shall pay such amount to Emmis on or before
the tenth day of the same month, provided that Mediaco agrees with the amounts
listed on the invoice.  In providing each invoice, Emmis shall provide Mediaco
with sufficient information about the amounts listed in the invoice and, upon
Mediaco’s request, Emmis shall provide Mediaco with such additional information
as is reasonably necessary for Mediaco to verify the accuracy of any such
invoice.

 

(c)           Mediaco agrees to pay interest to Emmis for any past due amounts
that are not disputed by Mediaco in good faith at the lesser of the highest rate
allowable by law or [***] from the due date until such amounts are paid. In
addition, Mediaco shall promptly reimburse Emmis for all reasonable costs
incurred in collecting any past due amounts, including but not limited to
reasonable attorneys’ fees and expenses.  This section shall not limit or waive
any other legal and equitable rights and remedies Emmis shall have under this
Agreement for a delinquent payment.

 

4.             Emmis’ Responsibilities.

 

(a)           Employment of Leased Employees. During the Term, all Leased
Employees shall at all times remain employees of Emmis and on the direct payroll
of Emmis.  Emmis shall maintain complete employment files for each Leased
Employee in accordance with all applicable Laws (as defined in the Contribution
Agreement). Emmis is solely responsible for supervising, performance managing,
promoting, disciplining, and/or terminating the Leased Employees; provided, that
Mediaco may at its discretion provide input to Emmis as to the management,
promotion, discipline and termination of any Leased Employee and in all cases
consistent with the terms of the Management Agreement. Emmis will provide
Mediaco with all information relating to the Leased Employees or their
employment as reasonably requested by Mediaco, and will otherwise reasonably
cooperate with Mediaco in relation to the Leased Employees and their employment.

 

(b)           Compliance with Laws. Emmis shall use its commercially reasonable
efforts to comply with all applicable Laws governing its employment of the
Leased Employees and the Leased Employees’ performance of the Services.  Emmis
shall use commercially reasonable

 

3

--------------------------------------------------------------------------------



 

efforts to comply with all applicable Laws regarding the legal status of each
Leased Employee to work and reside in the United States.

 

(c)           Taxes.  During the Term and subject to Emmis’ reimbursement rights
under Section 3, Emmis shall be solely responsible for the payment of all
federal, state and local employment taxes and withholdings for each Leased
Employee, including income taxes, FICA and unemployment insurance taxes.  Emmis
shall also properly file all information and tax returns and issue all wage and
tax statements related to any compensation paid to Leased Employees during the
Term.

 

(d)           Workers’ Compensation and Unemployment Compensation.  During the
Term and subject to Mediaco’s reimbursement obligation under Section 3, Emmis
shall be responsible for (i) maintaining valid workers’ compensation insurance
for the Leased Employees, and (ii) all unemployment compensation claims filed by
any Leased Employee; provided, however, any and all out-of-pocket expense
associated with the foregoing shall be paid by Mediaco to Emmis consistent with
Section 3 above.

 

(e)           Employee Benefits.  During the Term, Emmis shall be solely
responsible for maintaining employee benefit plans for the Leased Employees
consistent with those provided to other Emmis employees; provided, however that
any Leased Employees who are part of a Station’s collective bargaining unit
shall receive benefit plans required under the applicable collective bargaining
agreement and Emmis shall not make any changes to or enter into any employee
benefit plans (including employment agreements) covering the Leased Employees
that would materially increase the cost to Mediaco without at least [***]
advance notice to Mediaco; provided any such benefit plan changes must be
applicable to Emmis’ employees that are not Leased Employees on the same basis
as the Leased Employees.

 

(f)            Severance.  To the extent that, during the Term, Mediaco
instructs Emmis to terminate any Leased Employee and Emmis determines (in its
reasonable discretion) that the terminated Leased Employee is entitled to
severance, Emmis shall pay such severance consistent with, as applicable,
(i) Emmis’ severance policy in place at the time of such termination, (ii) if
the terminated Leased Employee has an employment agreement with Emmis or its
Affiliates (as defined in the Contribution Agreement) as of the date of
termination, as provided in such employment agreement, or (iii) if the
terminated Leased Employee is a member of a collective bargaining unit,
consistent with the terms of the applicable collective bargaining agreement;
provided, that in all cases Emmis shall condition any severance on a release
that, includes, among other terms, a release of any claims against Mediaco and
its Affiliates (as defined in the Contribution Agreement), except that such
requirement shall not apply to a Leased Employee that is the member of a
collective bargaining unit to the extent that such release requirement would be
in violation of such collective bargaining agreement.

 

5.             Restrictive Covenants.  Emmis acknowledges and agrees that, to
the extent supportable by the applicable underlying agreement, any restrictive
covenants (including with respect to confidentiality, non-disclosure,
non-competition, non-solicitation, assignment of intellectual property or
otherwise) shall also apply to, and for the benefit of, Mediaco and its
Affiliates.

 

4

--------------------------------------------------------------------------------



 

6.             Employment Following the Term.  Prior to the expiration or
earlier termination of the Term, Mediaco or one of its Affiliates shall offer
employment to all of the Leased Employees who are employed by Emmis at the
termination of the Term (all such Leased Employee to whom employment is offered,
collectively, the “Continuing Employees”).  The offer of employment to the
Continuing Employees shall have a base salary or hourly rate that is the same
as, and benefits package that, in the aggregate, is substantially similar to,
the base salary or hourly rate and benefits package in effect for such
Continuing Employees immediately prior to the offer of employment. Upon the
expiration or earlier termination of the Term, Emmis shall take all necessary
steps to assign to Mediaco, and Mediaco shall, subject to such assignment by
Emmis, assume, any employment agreement to which a Leased Employee is subject to
Mediaco, subject to the extent required to any consent, and Emmis shall take all
necessary steps to assign to Mediaco, and Mediaco shall, subject to such
assignment by Emmis, assume any collective bargaining agreement then in effect
between SAG-AFTRA and Emmis, subject to the extent required to any consent. 
Provided that Mediaco makes and honors the offer of employment required by this
Section 6, Mediaco shall not be responsible for, and Emmis hereby agrees to
indemnify defend and hold harmless Mediaco and its Affiliates from, any
liabilities relating to any Leased Employee that does not become a Continuing
Employee (including by reason of declining an offer of employment pursuant to
this Section 6, declining to continue providing services under employment
agreement assigned to and assumed by Mediaco, or otherwise), including any
severance or other termination liabilities or costs relating to such Leased
Employee. To the extent that the employment of any employee of Mediaco who was a
Leased Employee hereunder (other than any employee subject to an employment
agreement or who is a member of a collective bargaining unit) is terminated by
Mediaco other than ‘for cause’ during the first [***] after the expiration or
termination of the Term, Mediaco shall pay such employee severance in accordance
with the Emmis severance policy in effect at the time of the expiration or
earlier termination of the Term.

 

7.             Limitation of Liability and Indemnity.

 

(a)           None of Emmis, its Affiliates or any officer, director, employee,
partner, manager or other agent of Emmis or its Affiliates (as defined in the
Contribution Agreement) will have any liability to Mediaco hereunder for any
action under this Employee Leasing Agreement unless such conduct is not taken in
accordance with the standards of conduct under Indiana Code 23-1-35-1 (taking
into account Emmis’ obligations under this Agreement), and the failure to meet
that standard has been judicially determined to have constituted fraud,
recklessness or willful misconduct.  The Parties agree that Indiana Code
23-1-35-1 is the standard of conduct applicable to directors of an Indiana
corporation and that such standards are different than the standards applicable
to directors of a Delaware corporation, all as outlined in the official Indiana
Comment to Indiana Code 23-1-35-1.

 

(b)           Mediaco hereby agrees to indemnify defend and hold harmless Emmis
and its Affiliates and any of their respective current or former officers,
directors, employees, partners, managers or other agents (individually and
collectively, “Emmis Indemnified Person”) from any and all loss, liability, cost
and expense including but not limited to reasonable attorneys’ fees and expenses
incurred by the Emmis Indemnified Person in connection with, arising from or
related to the performance by it of its obligations hereunder or otherwise
related to Mediaco, except if such loss, liability cost or expense results from
the fraudulent, reckless or willful misconduct of

 

5

--------------------------------------------------------------------------------



 

Emmis; provided, however, that no Emmis Indemnified Person shall be entitled to
indemnification for any withdrawal liability incurred by Emmis or its ERISA
Affiliates under ERISA (including any contingent or secondary liability) to any
Multiemployer Plan.  Mediaco will reimburse each Emmis Indemnified Person for
the reasonable out-of-pocket costs and expenses (including attorneys’ fees and
expenses) of investigating, preparing for and responding to any actual or
threatened action, claim, suit, investigation or proceeding or enforcing this
Agreement, as they are incurred; provided that Emmis shall promptly reimburse
Mediaco for any amounts advanced to the extent that a court of competent
jurisdiction determines that an Emmis Indemnified Person acted recklessly, or
engaged in willful misconduct.

 

(c)           Emmis hereby agrees to indemnify defend and hold harmless Mediaco
and its Affiliates and any of their respective current or former officers,
directors, employees, partners, managers or other agents (individually and
collectively, “Mediaco Indemnified Person”) (i) from any and all loss,
liability, cost and expense including but not limited to reasonable attorneys’
fees and expenses incurred by the Mediaco Indemnified Person in connection with
Emmis’ failure to comply with the standard of conduct set forth in
Section 7(a) above, except if such loss, liability cost or expense results from
the fraudulent, reckless or willful misconduct of Mediaco, and (ii) from any
withdrawal liability incurred by Mediaco or its Affiliates under ERISA
(including any contingent, secondary or successor liability) to any
Multiemployer Plan to the extent based on the contribution histories of Emmis
and its ERISA Affiliates (as opposed to any contributions made after the end of
the Term by Mediaco and its ERISA Affiliates).  Emmis will reimburse each
Mediaco Indemnified Person for the reasonable out-of-pocket costs and expenses
(including attorneys’ fees and expenses) of investigating, preparing for and
responding to any actual or threatened action, claim, suit, investigation or
proceeding relating to Emmis’ violation of the standard of conduct set forth in
Section 7(a) above, as they are incurred; provided that Mediaco shall promptly
reimburse Emmis for any amounts advanced to the extent that a court of competent
jurisdiction determines that an Mediaco Indemnified Person acted recklessly, or
engaged in willful misconduct.

 

8.             Miscellaneous Terms.

 

(a)           Entire Agreement. This Agreement contains the complete and entire
agreement between the parties pertaining to the subject matter hereof. This
Agreement may not be modified, amended or waived in any manner except by a
written document executed by the parties.

 

(b)           Assignment.  Neither party shall assign or transfer this Agreement
or any rights and interests in this Agreement without the prior written consent
of the other party, which consent shall not be unreasonably withheld.
Notwithstanding the forgoing, Mediaco may assign this Agreement and all of its
rights and interests in this Agreement to any Affiliate of Mediaco or any third
party in the event of a merger, acquisition or consolidation, in either case,
without Emmis’ consent.

 

(c)           Governing Law; Waiver of Jury Trial.

 

(i)            Except as otherwise set forth in this Agreement, this Agreement
and all issues and questions concerning the construction, validity, enforcement
and interpretation

 

6

--------------------------------------------------------------------------------



 

of this Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.  In furtherance of the foregoing,
the internal Laws of the State of Delaware shall control the interpretation and
construction of this Agreement, even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive Law of some other jurisdiction
would ordinarily apply.

 

(ii)                   AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE
PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO
CONSULT COUNSEL), EACH OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY
ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
OTHER TRANSACTION AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR
PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER
TRANSACTION AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

(d)           Jurisdiction; Service of Process.  ANY ACTION WITH RESPECT TO THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY OR PARTIES OR THEIR
SUCCESSORS OR ASSIGNS, IN EACH CASE, SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN DELAWARE STATE COURT AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE
OF DELAWARE (OR, IF THE DELAWARE COURT DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF INDIANA). EACH
OF THE PARTIES HEREBY IRREVOCABLY AGREES AND CONSENTS TO PERSONAL JURISDICTION,
SERVICE OF PROCESS AND VENUE IN THE AFORESAID COURTS AND WAIVES, AND AGREES NOT
TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION WITH RESPECT TO THIS AGREEMENT (I) ANY CLAIM THAT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 17, (II) ANY CLAIM THAT IT
OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM
ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) THE ACTION IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B)

 

7

--------------------------------------------------------------------------------

 

THE VENUE OF SUCH ACTION IS IMPROPER OR (C) THIS AGREEMENT, OR THE SUBJECT
MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  THE PARTIES HEREBY
AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION
OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

 

(e)           Notice.   All notices, requests, claims, demands and other
communications to be given or delivered under or by the provisions of this
Agreement shall be in writing and shall be deemed given only (i) when delivered
personally to the recipient, (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), provided
that confirmation of delivery is received, (iii) upon machine-generated
acknowledgment of receipt after transmittal by facsimile (iv) five (5) days
after being mailed to the recipient by certified or registered mail (return
receipt requested and postage prepaid), or (v) the date such delivery is made
(or, if such date is not a Business Day, the next subsequent Business Day), if
delivered via email to the Operational Email Address (as defined below) of the
other Party set forth below.  Such notices, demands and other communications
shall be sent to the Parties at the following addresses (or at such address for
a Party as will be specified by like notice):

 

If to Emmis:

One Emmis Plaza, Suite 700

40 Monument Circle

Indianapolis, Indiana 46204

Telephone: 317.684.6565

Facsimile: 317.684.5583

Attention: Legal Department

Operational Email Address:  legal@emmis.com and HRHelp@emmis.com

 

with a copy (which shall not constitute notice) to:

Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500

Indianapolis, Indiana 46204

Telephone: 317.713.3569
Facsimile: 317.713.3699
Attention: Ian D. Arnold

 

If to Mediaco:

 

MediaCo Holding Inc.

C/O SG Broadcasting LLC

767 Fifth Ave, 12th Floor

New York, NY 10153

Attention: Gail Steiner, General Counsel

Telephone:

Facsimile:

 

Operational Email Address:

 

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

 

8

--------------------------------------------------------------------------------



 

1701 Market Street

Philadelphia, PA 19103

Telephone: 215.963.5061

Facsimile: 215.963.5001

Attention: Justin W. Chairman

 

Any Party to this Agreement may notify any other Party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five (5) Business Days after the notice is given, whichever is later. 
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

(f)            Right to Examine.  Mediaco shall have, upon reasonable prior
notice and during normal working hours, the right to conduct examinations of,
and to make copies of, the books and records of Emmis relating to the Leased
Employees or the Services, no matter where such books and records are located. 
Such right may be exercised through any agent or employee of Mediaco or any
representative designated by Mediaco.  All examinations conducted by or on
behalf of Mediaco will be at its sole expense.

 

(g)           Further Assurances.  The parties shall execute and deliver such
further instruments and do such further acts and things as may reasonably be
required to carry out the intent and purposes of this Agreement.

 

(h)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Electronically
transmitted copies of this Agreement and electronically transmitted signature
pages shall be binding and effective as to all Parties and may be used in lieu
of the original Agreement, and, in particular, in lieu of original signatures,
for any purpose whatsoever.

 

(i)            Construction of Agreement.  The Parties have participated jointly
in the negotiation and drafting of this Agreement, and in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

 

(j)            No Joint Venture.  This Agreement is not intended to be and shall
not be construed as a partnership or joint venture agreement between the
Parties.  Except as otherwise specifically provided in this Agreement, no party
to this Agreement shall be authorized to act as agent of or otherwise represent
any other Party to this Agreement.

 

(k)           No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to or shall confer upon any person or entity (other than
the Parties and their respective successors and permitted assigns and any person
or entity indemnified under Section 7 hereof)

 

9

--------------------------------------------------------------------------------



 

any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

[signature page(s) follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names by their duly authorized representatives as of the
date first written above.

 

MediaCo Holding Inc.

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

 

 

Emmis Operating Company

 

 

 

 

 

By:

/s/ J. Scott Enright

 

Name:

J. Scott Enright

 

Title:

Executive Vice President, General Counsel and
Secretary

 

 

11

--------------------------------------------------------------------------------
